IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1006-09




SAMMY WAYNE EMERY Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS
 MIDLAND COUNTY



                        Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 9.3,
68.4(i) and 68.5 because the original petition is not accompanied by 11 copies, the
petition does not contain a copy of the opinion of the court of appeals and the petition
exceeds 15 pages. 
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Delivered: December 16, 2009
Do Not Publish.